DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to a method for inhibiting browning in aged cheeses, the method comprises adding to a cheese during its manufacture an amount of a reducing agent, wherein the amount is effective to inhibit methylglyoxal-mediated browning of the cheese, then aging the cheese, wherein the cheese is selected from the group consisting of Asiago, Grana Padano, Parmesan, and Romano.  The Applicant argues that “the specific types of cheese recited in the claims (i.e., Asiago, Grana Padano, Parmesan, and Romano) are defined by law”.  In this regard, the claimed cheeses must be produced in a very precise manner and with particular ingredients as defined by law” (see second full paragraph on pg. 4 of Appeal Brief filed February 27, 2020). The prior art does not teach using a reducing agent in amount sufficient to inhibit browning of the claimed cheeses with the process steps and ingredients as required by law (see  pg. 5, Decision on Appeal of July 2, 2021). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791